DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/175580, filed on 10/30/2018.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,301,102 B2 in view of Kwon et al (US 2016/0378224 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. Shown below are the independent claims from the instant application and the corresponding independent claims from the US. Patent. The bold italicized limitations in the table disclose the differences between the two claims.
Application # 17/696,751
US 11,301,103 B2
1. A display device comprising: 
1. A display device comprising: 
light emitting elements arranged on a substrate; 
light emitting elements arranged on a substrate;
an encapsulation assembly arranged on the light emitting elements; 
an encapsulation assembly arranged on the light emitting elements;
touch sensors having a multilayer structure arranged on the encapsulation assembly, the touch sensors including a blackened layer on an upper surface of the touch sensors; and 
touch sensors having a multilayer structure arranged on the encapsulation assembly, the touch sensors including a blackened layer on an upper surface of the touch sensors;
touch pads including a touch pad electrode arranged on a region of the substrate on which the encapsulation assembly is not disposed, and a pad cover electrode arranged on the touch pad electrode to overlap the touch pad electrode with a touch insulating film interposed therebetween, 
touch pads including a touch pad electrode arranged on the region of the substrate on which the encapsulation assembly is not disposed, and a pad cover electrode arranged on the touch pad electrode to overlap the touch pad electrode with a touch insulating film interposed therebetween,
wherein the touch sensors include touch sensing lines and touch driving lines arranged on the encapsulation assembly so as to overlap each other, 
wherein one of the touch sensing lines includes: 
first touch electrodes arranged in a first direction on the encapsulation assembly; and 
first bridges configured to electrically connect the first touch electrodes, 
wherein one of the touch driving lines includes: 
second touch electrodes arranged in a second direction overlapping the first direction; and 
second bridges arranged so as to overlap the first bridges with the touch insulating film disposed therebetween, and configured to electrically connect the second touch electrodes, 
wherein each of the first and second touch electrodes and the second bridges includes: 
at least one opaque conductive layer arranged on the touch insulating film; and 
the blackened layer having substantially a same line width as the at least one opaque conductive layer and arranged on the at least one opaque conductive layer.  

2. The display device according to claim 1, wherein: 
the pad cover electrode includes an opaque conductive layer and a substantially transparent conductive layer arranged on the at least one opaque conductive layer, the substantially transparent conductive layer overlaps with the touch pad electrode, 



wherein the pad cover electrode includes an opaque conductive layer and a substantially transparent conductive layer arranged on the at least one opaque conductive layer, the substantially transparent conductive layer overlaps with the touch pad electrode,
the substantially transparent conductive layer includes a transparent region and blackened regions positioned on both sides of the transparent region, and 

wherein the substantially transparent conductive layer includes a transparent region and blackened regions positioned on both sides of the transparent region, and
the transparent region and the blackened regions are in contact with the upper surface of the opaque conductive layer.  

wherein the transparent region and the blackened regions are in contact with the upper surface of the opaque conductive layer.


	The Application discloses “wherein the touch sensors include touch sensing lines and touch driving lines arranged on the encapsulation assembly so as to overlap each other, wherein one of the touch sensing lines includes: first touch electrodes arranged in a first direction on the encapsulation assembly; and first bridges configured to electrically connect the first touch electrodes, wherein one of the touch driving lines includes: second touch electrodes arranged in a second direction overlapping the first direction; and second bridges arranged so as to overlap the first bridges with the touch insulating film disposed therebetween, and configured to electrically connect the second touch electrodes, wherein each of the first and second touch electrodes and the second bridges includes: at least one opaque conductive layer arranged on the touch insulating film; and the blackened layer having substantially a same line width as the at least one opaque conductive layer and arranged on the at least one opaque conductive layer.” The U.S. Patent does not specifically disclose this limitation in the independent claim 1 (see dependent claim 8) but is still direct to an arrangement of the touch sensing elements within the OLED display device.
	The US Patent does not expressly disclose wherein the touch sensors include touch sensing lines and touch driving lines arranged on the encapsulation assembly so as to overlap each other, 
wherein one of the touch sensing lines includes: 
first touch electrodes arranged in a first direction on the encapsulation assembly; and 
first bridges configured to electrically connect the first touch electrodes, 
wherein one of the touch driving lines includes: 
second touch electrodes arranged in a second direction overlapping the first direction; and 
second bridges arranged so as to overlap the first bridges with the touch insulating film disposed therebetween, and configured to electrically connect the second touch electrodes, 
wherein each of the first and second touch electrodes and the second bridges includes: 
at least one opaque conductive layer arranged on the touch insulating film; and 
the blackened layer having substantially a same line width as the at least one opaque conductive layer and arranged on the at least one opaque conductive layer.
Kwon (Fig. 1A, 4, 6B, 14A-14D, 17E, 19B) discloses wherein the touch sensors (TS; Fig. 14D) include touch sensing lines (TE2; Fig. 14A and 14B; Paragraph [0219]; wherein discloses touch signal are read out from second touch electrodes) and touch driving lines (TE1; Fig. 14A: Paragraph [0217]; wherein discloses receive detecting signal to drive the touch screen) arranged on the encapsulation assembly (TFE; Fig. 14D) so as to overlap each other (Paragraph [0152]), 
wherein one of the touch sensing lines (TE2; Fig. 14A and 14B; Paragraph [0219]; wherein discloses touch signal are read out from second touch electrodes) includes: 
first touch electrodes (SP2; Fig. 14A and 14D) arranged in a first direction (DR2; Fig. 14A) on the encapsulation assembly (TFE; Fig. 14D); and 
first bridges (CP2; Fig. 14B-14D) configured to electrically connect (TS-CH1 and TS-CH2; Fig. 14C-14D) the first touch electrodes (SP2; Fig. 14A and 14D), 
wherein one of the touch driving lines (TE1; Fig. 14A: Paragraph [0217]; wherein discloses receive detecting signal to drive the touch screen) includes: 
second touch electrodes (SP1; Fig. 14A) arranged in a second direction (DR1; Fig. 14A) overlapping the first direction (DR2; Fig. 14A); and 
second bridges (CP1; Fig. 14A, 14C, and 14D) arranged so as to overlap the first bridges (CP2; Fig. 14C and 14D) with the touch insulating film (TS-IL1; Fig. 14D) disposed therebetween (Paragraph [0174]), and configured to electrically connect (Fig. 14C and 14D) the second touch electrodes (SP1; Fig. 14D and 14C), 
wherein each of the first (SP2; Fig. 14A) and second touch electrodes (SP1; Fig. 14A) and the second bridges (CP1; Fig. 14A) includes: 
at least one opaque conductive layer (SP2, CP2, SP1, and CP1; Fig. 14A, 14B, and 14D; Paragraph [0136]; wherein discloses first conductive layer and second conductive layer is made of at least one metal layer and therefore opaque) arranged on the touch insulating film (TS-IL1 and TS-IL2; Fig. 14D; TS-BM1 and TS-BM2; Fig. 17D); and 
the blackened layer (TS-BM1 and TS-BM2; Fig. 17D; Paragraph [0191]; wherein the first and second insulating layers further includes black pigment or black dye) having substantially a same line width (NPXA; Fig. 17D; wherein figure shows a width of NPXA which is at least as wide as the line width of SP1-L as shown in figure 10A) as the at least one opaque conductive layer (SP1-L; Fig. 17D) and arranged on (TS-BM1; wherein figure shows TS_BM1 (the first insulating layer with black pigment or black dye) arranged on the opaque conductive layer SP1-L (conductive metal layer)) the at least one opaque conductive layer (SP1-L; Fig. 17D).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify The US Patent’s display device by applying a touch senor arrangement, as taught by Kwon, so to use a display device with a touch senor arrangement for providing a flexible display device having improved flexibility (Paragraph [0008]).

	With respect to claims 3-17:
	Claim 3 is related to claim 2 of U.S. Patent.
	Claim 4 is related to claim 3 of U.S. Patent.
Claim 5 is related to claim 4 of U.S. Patent.
Claim 6 is related to claim 5 of U.S. Patent.
Claims 7 and 17 are related to claim 6 of U.S. Patent.
Claim 8 is related to claim 7 of U.S. Patent.
Claim 9 is related to claim 9 of U.S. Patent.
Claim 10 is related to claim 10 of U.S. Patent.
Claim 11 is related to claim 11 of U.S. Patent.
Claim 12 is related to claim 12 of U.S. Patent.
Claim 13 is related to claim 13 of U.S. Patent.
Claim 14 is related to claim 14 of U.S. Patent.
Claim 15 is related to claim 15 of U.S. Patent.
Claim 16 is related to claim 16 of U.S. Patent.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,928,964 B2 in view of Kwon et al (US 2016/0378224 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. Shown below are the independent claims from the instant application and the corresponding independent claims from the US. Patent. The bold italicized limitations in the table disclose the differences between the two claims.
Application # 17/696,751
US 10,928,964 B2
1. A display device comprising: 
1. A display device comprising: 
light emitting elements arranged on a substrate; 
light emitting elements arranged on a substrate;
an encapsulation assembly arranged on the light emitting elements; 
an encapsulation assembly arranged on the light emitting elements;
touch sensors having a multilayer structure arranged on the encapsulation assembly, the touch sensors including a blackened layer on an upper surface of the touch sensors; and 
touch sensors having a multilayer structure arranged on the encapsulation assembly, the touch sensors including a blackened layer;

routing lines that include the blackened layer as a part of the routing lines; and
touch pads including a touch pad electrode arranged on a region of the substrate on which the encapsulation assembly is not disposed, and a pad cover electrode arranged on the touch pad electrode to overlap the touch pad electrode with a touch insulating film interposed therebetween, 
touch pads including a touch pad electrode and a pad cover electrode, wherein the touch pad electrode is arranged on a region of the substrate which the encapsulation assembly is not disposed, 
wherein the pad cover electrode is arranged on the touch pad electrode to overlap the touch pad electrode with a touch insulating film interposed therebetween and is connected to the touch pad electrode through a contact hole of the touch insulating film,
wherein the touch sensors include touch sensing lines and touch driving lines arranged on the encapsulation assembly so as to overlap each other, 
wherein one of the touch sensing lines includes: 
first touch electrodes arranged in a first direction on the encapsulation assembly; and 
first bridges configured to electrically connect the first touch electrodes, 
wherein one of the touch driving lines includes: 
second touch electrodes arranged in a second direction overlapping the first direction; and 
second bridges arranged so as to overlap the first bridges with the touch insulating film disposed therebetween, and configured to electrically connect the second touch electrodes, 
wherein each of the first and second touch electrodes and the second bridges includes: 
at least one opaque conductive layer arranged on the touch insulating film; and 
the blackened layer having substantially a same line width as the at least one opaque conductive layer and arranged on the at least one opaque conductive layer.  

2. The display device according to claim 1, wherein: 
the pad cover electrode includes an opaque conductive layer and a substantially transparent conductive layer arranged on the at least one opaque conductive layer, the substantially transparent conductive layer overlaps with the touch pad electrode, 


wherein the pad cover electrodes includes an opaque conductive layer and a substantially transparent conductive layer arranged on the at least one opaque conductive layer, the substantially transparent conductive layer overlaps with the touch pad electrode,
the substantially transparent conductive layer includes a transparent region and blackened regions positioned on both sides of the transparent region, and 

wherein the substantially transparent conductive layer extends from the blackened layer of the routing lines or being in same layer as the blackened layer of the routing lines, and 

the transparent region and the blackened regions are in contact with the upper surface of the opaque conductive layer.  
wherein the routing lines are disposed along a lateral surface of the encapsulation assembly.


	The Application discloses “the touch sensors including a blackened layer on an upper surface of the touch sensors; and wherein the touch sensors include touch sensing lines and touch driving lines arranged on the encapsulation assembly so as to overlap each other, wherein one of the touch sensing lines includes: first touch electrodes arranged in a first direction on the encapsulation assembly; and first bridges configured to electrically connect the first touch electrodes, wherein one of the touch driving lines includes: second touch electrodes arranged in a second direction overlapping the first direction; and second bridges arranged so as to overlap the first bridges with the touch insulating film disposed therebetween, and configured to electrically connect the second touch electrodes, wherein each of the first and second touch electrodes and the second bridges includes: at least one opaque conductive layer arranged on the touch insulating film; and the blackened layer having substantially a same line width as the at least one opaque conductive layer and arranged on the at least one opaque conductive layer.” The U.S. Patent does not specifically disclose this limitation in the independent claim 1 (see dependent claim 3) but is still direct to an arrangement of the touch sensing elements within the OLED display device.
	The US Patent does not expressly disclose the touch sensors including a blackened layer on an upper surface of the touch sensors; and 
wherein the touch sensors include touch sensing lines and touch driving lines arranged on the encapsulation assembly so as to overlap each other, 
wherein one of the touch sensing lines includes: 
first touch electrodes arranged in a first direction on the encapsulation assembly; and 
first bridges configured to electrically connect the first touch electrodes, 
wherein one of the touch driving lines includes: 
second touch electrodes arranged in a second direction overlapping the first direction; and 
second bridges arranged so as to overlap the first bridges with the touch insulating film disposed therebetween, and configured to electrically connect the second touch electrodes, 
wherein each of the first and second touch electrodes and the second bridges includes: 
at least one opaque conductive layer arranged on the touch insulating film; and 
the blackened layer having substantially a same line width as the at least one opaque conductive layer and arranged on the at least one opaque conductive layer.
Kwon (Fig. 1A, 4, 6B, 14A-14D, 17E, 19B) discloses the touch sensors (TS; Fig. 17E and 19B) including a blackened layer (BM; Fig. 17E; Paragraph [0192]; wherein discloses a black matrix layer; TS-BM1 and TS-BM2; Fig. 19B; Paragraph [0203] and [0205]) on an upper surface of the touch sensors (SP1-L; Fig. 19B); and
wherein the touch sensors (TS; Fig. 14D) include touch sensing lines (TE2; Fig. 14A and 14B; Paragraph [0219]; wherein discloses touch signal are read out from second touch electrodes) and touch driving lines (TE1; Fig. 14A: Paragraph [0217]; wherein discloses receive detecting signal to drive the touch screen) arranged on the encapsulation assembly (TFE; Fig. 14D) so as to overlap each other (Paragraph [0152]), 
wherein one of the touch sensing lines (TE2; Fig. 14A and 14B; Paragraph [0219]; wherein discloses touch signal are read out from second touch electrodes) includes: 
first touch electrodes (SP2; Fig. 14A and 14D) arranged in a first direction (DR2; Fig. 14A) on the encapsulation assembly (TFE; Fig. 14D); and 
first bridges (CP2; Fig. 14B-14D) configured to electrically connect (TS-CH1 and TS-CH2; Fig. 14C-14D) the first touch electrodes (SP2; Fig. 14A and 14D), 
wherein one of the touch driving lines (TE1; Fig. 14A: Paragraph [0217]; wherein discloses receive detecting signal to drive the touch screen) includes: 
second touch electrodes (SP1; Fig. 14A) arranged in a second direction (DR1; Fig. 14A) overlapping the first direction (DR2; Fig. 14A); and 
second bridges (CP1; Fig. 14A, 14C, and 14D) arranged so as to overlap the first bridges (CP2; Fig. 14C and 14D) with the touch insulating film (TS-IL1; Fig. 14D) disposed therebetween (Paragraph [0174]), and configured to electrically connect (Fig. 14C and 14D) the second touch electrodes (SP1; Fig. 14D and 14C), 
wherein each of the first (SP2; Fig. 14A) and second touch electrodes (SP1; Fig. 14A) and the second bridges (CP1; Fig. 14A) includes: 
at least one opaque conductive layer (SP2, CP2, SP1, and CP1; Fig. 14A, 14B, and 14D; Paragraph [0136]; wherein discloses first conductive layer and second conductive layer is made of at least one metal layer and therefore opaque) arranged on the touch insulating film (TS-IL1 and TS-IL2; Fig. 14D; TS-BM1 and TS-BM2; Fig. 17D); and 
the blackened layer (TS-BM1 and TS-BM2; Fig. 17D; Paragraph [0191]; wherein the first and second insulating layers further includes black pigment or black dye) having substantially a same line width (NPXA; Fig. 17D; wherein figure shows a width of NPXA which is at least as wide as the line width of SP1-L as shown in figure 10A) as the at least one opaque conductive layer (SP1-L; Fig. 17D) and arranged on (TS-BM1; wherein figure shows TS_BM1 (the first insulating layer with black pigment or black dye) arranged on the opaque conductive layer SP1-L (conductive metal layer)) the at least one opaque conductive layer (SP1-L; Fig. 17D).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify The US Patent’s display device by applying a touch senor arrangement, as taught by Kwon, so to use a display device with a touch senor arrangement for providing a flexible display device having improved flexibility (Paragraph [0008]).

	With respect to claims 3-17:
	Claim 3 is related to claim 1 of U.S. Patent.
	Claim 4 is related to claim 1 of U.S. Patent.
Claim 5 is related to claim 6 of U.S. Patent.
Claim 6 is related to claim 6 of U.S. Patent.
Claims 7 and 17 are related to claim 5 of U.S. Patent.
Claim 8 is related to claim 2 of U.S. Patent.
Claim 9 is related to claim 10 of U.S. Patent.
Claim 10 is related to claim 11 of U.S. Patent.
Claim 11 is related to claim 12 of U.S. Patent.
Claim 12 is related to claim 13 of U.S. Patent.
Claim 13 is related to claim 7 of U.S. Patent.
Claim 14 is related to claim 8 of U.S. Patent.
Claim 15 is related to claim 9 of U.S. Patent.
Claim 16 is related to claim 14 of U.S. Patent.

If Applicant agrees that there exists a Non-provisional Non-Statutory Double Patenting between the Application 17/696,751 and US Patents 11,301,103 and 10,928,964.
Then, the Examiner respectfully requests Applicant to provide a terminal disclaimer between Application and U.S. Patents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2016/0378224 A1) in view of Park et al (US 2018/0040672 A1).

Claim 1, Kwon (Fig. 1A, 4, 6B, 14A-14D, 17E, 19B) discloses a display device (DD; Fig. 1A; Paragraph [0089]; wherein discloses a display device) comprising: 
light emitting elements (Fig. 4; Paragraph [0106]; wherein discloses organic light emitting diodes; Fig. 6B) arranged on a substrate (SUB; Fig. 6B); 
an encapsulation assembly (TFE; Fig. 6B; Paragraph [0123]) arranged on the light emitting elements (DP-OLED; Fig. 6B); 
touch sensors (TE1 and TE2; Fig. 14A and 14B; TS; Fig. 14D, 17E, and 19B) having a multilayer structure (Paragraph [0135-0136]; wherein discloses the touch screen is comprises a conductive layer (Fig. 14A) made of a multi-layer structure) the arranged on the encapsulation assembly (TFE; Fig. 14D), the touch sensors (TS; Fig. 17E and 19B) including a blackened layer (BM; Fig. 17E; Paragraph [0192]; wherein discloses a black matrix layer; TS-BM1 and TS-BM2; Fig. 19B; Paragraph [0203] and [0205]) on an upper surface of the touch sensors (SP1-L; Fig. 19B); and 
wherein the touch sensors (TS; Fig. 14D) include touch sensing lines (TE2; Fig. 14A and 14B; Paragraph [0219]; wherein discloses touch signal are read out from second touch electrodes) and touch driving lines (TE1; Fig. 14A: Paragraph [0217]; wherein discloses receive detecting signal to drive the touch screen) arranged on the encapsulation assembly (TFE; Fig. 14D) so as to overlap each other (Paragraph [0152]), 
wherein one of the touch sensing lines (TE2; Fig. 14A and 14B; Paragraph [0219]; wherein discloses touch signal are read out from second touch electrodes) includes: 
first touch electrodes (SP2; Fig. 14A and 14D) arranged in a first direction (DR2; Fig. 14A) on the encapsulation assembly (TFE; Fig. 14D); and 
first bridges (CP2; Fig. 14B-14D) configured to electrically connect (TS-CH1 and TS-CH2; Fig. 14C-14D) the first touch electrodes (SP2; Fig. 14A and 14D), 
wherein one of the touch driving lines (TE1; Fig. 14A: Paragraph [0217]; wherein discloses receive detecting signal to drive the touch screen) includes: 
second touch electrodes (SP1; Fig. 14A) arranged in a second direction (DR1; Fig. 14A) overlapping the first direction (DR2; Fig. 14A); and 
second bridges (CP1; Fig. 14A, 14C, and 14D) arranged so as to overlap the first bridges (CP2; Fig. 14C and 14D) with the touch insulating film (TS-IL1; Fig. 14D) disposed therebetween (Paragraph [0174]), and configured to electrically connect (Fig. 14C and 14D) the second touch electrodes (SP1; Fig. 14D and 14C), 
wherein each of the first (SP2; Fig. 14A) and second touch electrodes (SP1; Fig. 14A) and the second bridges (CP1; Fig. 14A) includes: 
at least one opaque conductive layer (SP2, CP2, SP1, and CP1; Fig. 14A, 14B, and 14D; Paragraph [0136]; wherein discloses first conductive layer and second conductive layer is made of at least one metal layer and therefore opaque) arranged on the touch insulating film (TS-IL1 and TS-IL2; Fig. 14D; TS-BM1 and TS-BM2; Fig. 17D); and 
the blackened layer (TS-BM1 and TS-BM2; Fig. 17D; Paragraph [0191]; wherein the first and second insulating layers further includes black pigment or black dye) having substantially a same line width (NPXA; Fig. 17D; wherein figure shows a width of NPXA which is at least as wide as the line width of SP1-L as shown in figure 10A) as the at least one opaque conductive layer (SP1-L; Fig. 17D) and arranged on (TS-BM1; wherein figure shows TS_BM1 (the first insulating layer with black pigment or black dye) arranged on the opaque conductive layer SP1-L (conductive metal layer)) the at least one opaque conductive layer (SP1-L; Fig. 17D).  
Kwon does not expressly disclose touch pads including a touch pad electrode arranged on a region of the substrate on which the encapsulation assembly is not disposed, and a pad cover electrode arranged on the touch pad electrode to overlap the touch pad electrode with a touch insulating film interposed therebetween. 
Park (Fig. 4, 5, 9, 12, and 14B-14D) discloses touch pads (PD-TS; Fig. 14B and 9) including a touch pad electrode (PD-TSD; Fig. 14B; wherein discloses a lower touch sensing member pad) arranged on a region (AR-PD; Fig. 14B) of the substrate (SUB; Fig. 14B) on which the encapsulation assembly is not disposed (TFE; Fig. 14B and 4; wherein figure 4 shows encapsulation layer TFE arranged in only the display area DA; AR-ACV; Fig. 14B), and a pad cover electrode (PD-TSU; Fig. 14B-14D; wherein discloses an upper touch sensing member pad) arranged on the touch pad electrode (PD-TSD; Fig. 14B-14D) to overlap the touch pad electrode (PD-TSD; Fig. 14B-14D) with a touch insulating film interposed therebetween (IL-P; Fig. 14C-14D; wherein figure shows a insulation pattern IL-P). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kwon’s display device by applying a touch pad arrangement, as taught by Park, so to use a display device with a touch pad arrangement for providing a display device in which a stepped portion between a pad unit of a display panel and a pad unit of a touch sensing member is removed to reduce defects occurring in a manufacturing process (Paragraph [0004]).

Claim 5, Park (Fig. 4, 5, 9, 12, and 14B-14D) discloses, further including: 
routing lines (SL1 and SL2; Fig. 9 and 14B) configured to electrically connect the touch sensors (TE1 and TE2; Fig. 9 and 14B) to the touch pads (PD-TS; Fig. 14B and 9) and disposed along (SL2; Fig. 14B) a side surface of the encapsulation assembly (TFE; Fig. 14B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kwon’s display device by applying a touch pad arrangement, as taught by Park, so to use a display device with a touch pad arrangement for providing a display device in which a stepped portion between a pad unit of a display panel and a pad unit of a touch sensing member is removed to reduce defects occurring in a manufacturing process (Paragraph [0004]).

Claim 6, Park (Fig. 4, 5, 9, 12, and 14B-14D) discloses, wherein the touch pad electrode (PD-TSD; Fig. 14B) extends from one of the routing lines (SL2; Fig. 14B), and directly contacts (Fig. 9) with one of the routing lines (SL1 and SL2; Fig. 9 and 14B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kwon’s display device by applying a touch pad arrangement, as taught by Park, so to use a display device with a touch pad arrangement for providing a display device in which a stepped portion between a pad unit of a display panel and a pad unit of a touch sensing member is removed to reduce defects occurring in a manufacturing process (Paragraph [0004]).

Claim 9, Kwon (Fig. 1A, 4, 6B, 14A-14D, 17E, 19B) discloses wherein at least one of the first bridges (CP2; Fig. 14B) or the second bridges (CP1; Fig. 14A) includes at least one slit (PXA; Fig. 14C; wherein figure shows at least one slit).  

Claim 10, Kwon (Fig. 1A, 4, 6B, 14A-14D, 17E, 19B) discloses, wherein at least one of the first touch electrode (SP2; Fig. 14A), the second touch electrode (SP1; Fig. 14A), and one of the first (CP2; Fig. 14B) and second bridges (CP1; Fig. 14A) are formed in a mesh shape (Paragraph [0148]; wherein discloses a mesh shape).  

Claim 11, Kwon (Fig. 27B) discloses, further comprising color filters (CF; Fig. 27B) arranged between the encapsulation (TFE; Fig. 27B) assembly and the touch sensors (SP2-C; Fig. 27B).  

Claim 12, Kwon (Fig. 26B) discloses, further comprising color filters (CF; Fig. 26B) arranged on the touch sensors (SP1-L; Fig. 26B), wherein the touch sensors (SP1-L; Fig. 26B) are arranged between the color filters (CF; Fig. 26B) and the encapsulation assembly (TFE; Fig. 26B).  


Allowable Subject Matter
Claims 2-4, 7-8, are 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. By incorporating claim 2 into claim 1 would read on the double patenting rejection above. Thereby needing the Applicant to file a terminal disclaimer to overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 2 contains substantially the same limitations as the allowed U.S. Patents 11,301,103 and 10,928,964 with respect to the layering of the blackened layer. Therefore once a terminal disclaimer is filed and the independent claim 1 is amended to include claims 1 and 2 then claim will be allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        09/08/2022